DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated January 31, 2022.

As for Applicant’s arguments regarding the rejections of claims 1, 2, 4, 9, 11, 12, 14, and 20-32 under 35 U.S.C. 112(a) (Remarks, pages 2-4); examiner agrees.  Therefore, the 35 U.S.C. 112(a) rejections is withdrawn.
 
Accordingly, independent claims 1 and 20 are in condition for allowance after entering the below Examiner’s Amendment.

The dependent claims are also in condition for allowance after entering the below Examiner’s Amendment.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joel Gotkin (Reg. No. 66,316) on 2/14/2022.

The application has been amended as follows:

In claim 1:
An electronic device configured to be foldable by a folding portion, comprising: a processor; and a first and a second display, at least one of which including portions disposed on both sides of a fold at the folding portion, wherein the processor is configured to: receive a contact operation performed on one of the first display and the second display; and perform, in response to a change in a folding angle of the folding portion, first display control on an other one of the first display and the second display in accordance with a contact point of the contact operation on the one of the first display and the second display, wherein the processor is configured to perform the first display control on the other one of the second display and the first display in response to the change in the folding portion at the folding portion occurring within a predetermined time from the contact operation.

	In claim 4:
The electronic device according to Claim 1, wherein a type of the contact operation is determined by at least one of or a combination of:(a) contact time, (b) contact intensity, (c) number of contacts, (d) presence or absence of contact point movement, (e) contact point movement speed, and (f) contact point movement distance, and wherein the processor is further configured to: perform the first display control on the other one of the first display and the second display in a case where the contact type of the contact operation is a first type; and perform second display control on the other one of the first display and the second display in a case where the contact type of the contact operation is a second type that is different from the first type, the second display control being a different control from the first display control.

	In claim 20:
A non-transitory computer readable medium storing a computer program causing an electronic device configured to be foldable by a folding portion to execute a process, , wherein the processor is configured to perform the first display control on the other one of the second display and the first display in response to the change in the folding portion at the folding portion occurring within a predetermined time from the contact operation.

Cancel claim 32.


Allowable Subject Matter
Claims 1, 2, 4, 9, 11, 12, 14, and 20-31 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 20 are allowable over the prior art of record as the newly added feature to claims 1 and 20 is not taught by the prior art.
Each of the dependent claims further limits allowable independent claim 1, and thus, is also allowable by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626